DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 10/12/2020.  Claims 1-8, 11, 12, 274, 275, 277-284, and 286-288 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the interpretation of the references applied in the prior rejection of record.  The applicant has amended independent claim 1 to include new limitations that change the scope of the claims requiring new consideration and an updated search.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 274, 275, and 283  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Balbierz et al. (US PG Pub No. 2005/0261712 A1) (hereinafter as “Balbierz”).
As to claim 1, Balbierz discloses, an implantable, movement restriction device (12c, Fig. 16) having a size allowing it to be fully invaginated (see 12c invaginated in fig. 16) by the patient's stomach fundus wall (F) and having an outer surface that is adapted to rest against the stomach wall without injuring the latter in a position between the patient's diaphragm and at least a portion of the lower part of the invaginated stomach fundus wall (fig. 16), such that movement of the cardiac notch of the patient's stomach towards the patient's diaphragm is restricted to thereby prevent the cardia from sliding through the patient's diaphragm opening into the patient's thorax, so as to maintain the supporting pressure against the patient's cardia sphincter muscle exerted from the patient's abdomen; at least one stretching device (i.e. implant 10 placed along a portion of the stomach wall to form a bulge within an interior cavity of the stomach to reduce a volume of the stomach cavity, fig. 16) adapted to be at least partly invaginated (10, fig. 16) by a stomach wall and to hold a hydraulic fluid (hydraulic fluid not positively claimed, the stretching device is filled with inflation medium  and is fully capable of being filled with a hydraulic fluid); and a fluid connection device (50) interconnecting the movement restriction device and the at least one stretching device (fig. 16), wherein the movement restriction device is adapted to hold and communicate hydraulic fluid to the at least one stretching device via the fluid connection device (fig. 16 shows valve 52 attached to the movement restriction device 12c, the valve is fluidly connected to the fluid connection device 50, for the valve 52 to be fluidly connected to fluid connection device, the fluid connection device must be able to hold and communicate hydraulic fluid from 52 to 50) to cause a stretching effect in the stomach wall such that a feeling of satiety is created [0043].
As to claim 3, Balbierz discloses the device of claim 1, Balbierz further discloses the movement restriction device (Fig. 3) is non-adjustable from outside the patient's body when implanted in the patient ([0037: states the implant 10, can be solid).
As to claim 274, Balbierz discloses the device of claim 1, Balbierz further discloses the movement restriction device (54a, 54b) and the stretching device (10) is an integrated unit (via 50 connecting the restriction device and the stretching device). 
As to claim 283, Balbierz discloses the device of claim 1, Balbierz further disclose at least two operable stretching devices [0026] capable of stretching at least two different portions of the stomach wall, wherein the stretching device is capable of being able to be non-invasively adjustable postoperatively from time to time such that at a first time one of the stretching devices stretches and at a second time the other stretches.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2, 4-8, 11, 12, 275, 277, and 278, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz as applied to claim 1 above, and further in view of Stack et al. US 2005/0096673 A1 (Stack).
As to claim 2, Balbierz discloses the device of claim 1, wherein the movement restriction device in a position (fig. 16) that restricts the movement of the cardiac notch of the stomach towards the 
Stack teaches a device that is used in the treatment of the stomach.  Stack teaches a ring 94 (movement restriction device) that is invaginated within stomach to form plications (fig. 18, [0140]).  The ring is then held in place by sutures 102 (implantable first fixation device).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Balbierz to include the suture (102) in view of Stack to retain the movement restriction device of Balbierz in place.
As to claims 4-6, 275, 277, and 278, Balbierz in view of Stack discloses the device of claims 1 and 2, Stack discloses a first fixation device (102 (including 106) comprises a tissue growth promoting structure for long term attachment of the movement restriction device [0011], [0174], the tissue growth promoting structure comprises a net like structure [0011], [0145], [0170], [0174] for securing a movement restriction device such that it is capable of being attached to the fundus wall and esophagus (Fig. 16), wherein the tissue growth promoting further comprises sutures or staples that, when implanted, attach the net like structure to the fundus stomach wall [0145], [0170].
As to claim 7-8, Balbierz in view of Stack discloses the device of claim 2, Stack further discloses implantable first fixation device (102) that, when implanted in the patient, attach together portions of the fundus stomach wall (Fig. 18) that enclose the movement restriction device to secure the movement restriction device in said position (Fig. 18) and capable of attaching together portions of the fundus stomach wall so as to invaginate the movement restriction device from outside the patient's stomach wall, Stack Fig. 18.
As to claim 11 and 12, Balbierz in view of Stack discloses the device of claim 2; however fail to explicitly disclose and a second fixation device comprising a plurality of sutures or staples. However, Balbierz discloses that more than one movement restriction device can be used (Fig. 3 shows an embodiment with two movement restriction devices).  Since, more than one movement restriction device can be used, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second fixation device (same as the first fixation device of Stack) to retain the second movement restriction device in place.  Also as shown in Fig. 3 the second fixation device will secure the movement restriction device to the oesophagus close to the patient’s angle of His. 

Claims 279, 282 and 288 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz as applied to claim 1 above, and further in view of Coe et al. (US PG Pub No. 2009/0171375) (hereinafter “Coe”).
As to claim 279, Balbierz discloses the device of claim 1.  It should be noted that Balbierz fails to explicitly disclose wherein the apparatus is capable of being non-invasively adjustable postoperatively and controlled from the outside of the patient's body by the patient, comprising at least one of: wireless remote control capable of controlling the movement restriction device from the outside of the patient’s body and a subcutaneously placed reservoir capable of non-invasively being regulating by manually pressing the hydraulic reservoir from the outside of the patient's body. Note: This claim has been interpreted as a Markush claim.
Coe, in the same field of art, implantable gastric systems, teaches an apparatus (Fig. 7) is capable of being non-invasively adjustable postoperatively and controlled from the outside of the patient's body by the patient comprising wireless remote control (274) capable of controlling a movement restriction device (120) from outside of the body, such that the controller to signal a actuator (270), implanted in the body, to inflate and deflate the device ([0077]). It would have been obvious to 
As to claim 282, Balbierz discloses the device of claim 1.  It should be noted that Balbierz fails to disclose wherein the sensing device sends information relating to the parameter to an internal control unit and wherein the internal control unit is capable of controlling the stretching device based on the information. Coe teaches a sensing device sends information relating to the parameter to an internal control unit (134), and wherein the internal control unit is capable of control the stretching device based on the information ([0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an internal control unit as taught by Coe, into the apparatus of Balbierz, to read and compare pressures within the device and within the body lumen the device is implanted in to adjust the device to reflect a pressure needed to treat obesity by restricting a stomach pathway (Coe: [0005, 0036]).
As claim 288, Balbierz discloses the device of claim 1; however fail to explicitly disclose wherein the operation device comprising at least one of: motor, pump and a hydraulic reservoir having a wall defining the volume thereof with the volume of the hydraulic reservoir regulated by moving a wall portion of the wall of the hydraulic reservoir, wherein the apparatus is capable of being adjustable postoperatively and the operation device is capable of being controlled by an implantable internal unit. Note: This claim has been interpreted as a Markush claim.
Coe teaches an operation device (160) comprising pump (242), wherein the apparatus is capable of being adjustable postoperatively and the operation device is adapted to be controlled by an implantable internal control unit (268, 272). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate pump, as taught by Coe, into the operation device .

Claims 284, 286 and 287 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz as applied to claim 1 above, and further in view of Makower et al. (US PAT No. 8187297 B2) (hereinafter as "Makower").
As to claim 284, Balbierz discloses the device of claim 1.  It should be noted that Balbierz fails to teach wherein the apparatus further comprises an energy source comprising at least one of, a wireless energy receiver for non-invasively energizing the device with wireless energy and an internal energy source.  Makower teaches an implantable device comprising at least one stretching device.  The stretching device controlled automatically or manually controlled by the patient by a button or switch subcutaneously implanted that is electronically connected to an inflation control mechanism (col. 51, lns 12-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an energy source as taught by Makower, for operating the apparatus of Balbierz in view of Makower, to allow the patient to choose when to expand or deflate the apparatus upon eating to signal the brain the stomach is full (Makower: col. 51, Ins. 14-23). Note: This claim has been interpreted as a Markush claim
As to claim 286, Balbierz discloses the device of claim 1.  It should be noted the Balbierz fails to fails to disclose first and second engagement members are held in place towards the stomach wall by at least one of, at least one of the first and second engaging members.  Makower teaches first and second engagement members (150, Fig. 30) are held in place towards the stomach wall by at least one of; at least one of the first and second engaging members being capable of at least in part be invaginated by the stomach wall by stomach-to-stomach sutures or staplers holding the engaging member in place, and at least one of the first and second engaging members comprises a tissue growth promoting structure 
As to claim 287, Balbierz discloses the device of claim 1.  Balbierz further teaches the stretching device (10) comprises at least one expandable body capable of invaginating a portion of the patient's stomach wall (Fig. 16), and adapted to fill out a volume defined by wall portions of the stomach, and wherein the stretching device is a mechanically regulated (injection into valve 52, [0043]) for mechanically regulating the stretching device to expand the expandable body.  Balbierz discloses the inflatable device (10) can be inflated after implantation with a port located subcutaneously; however fails to explicitly disclose the at least one operable stretching device being adapted to stretch the patient’s stomach wall by non-invasive operation, when implanted, to vary the volume of the stretching device.
Makower, in the same field of art, implantable gastric devices, teaches an at least one operable stretching device (10), a non-invasive operation device (i.e. inflation control mechanism such as adjustment member 80; col. 51, Ins. 14-17; i.e. prior art equivalent to 112(f) interpretation of operation device) hydraulically connected to the stretching device (col. 51, lines 7-12), when implant, to vary the volume of the stretching device, including subcutaneous electrical switch (col. 51, Ins. 12-23); which is in fluid connection with the operation device, and is operated by manually pressing (col. 51, Ins. 21-23) to change the volume of a filling body (i.e. the lumen of the implant l0) of the operable stretching device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made substitute a non-invasive operation device and subcutaneous electrical switch as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Michael Mendoza


/WADE MILES/Primary Examiner, Art Unit 3771